Citation Nr: 1614374	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-08 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for a cervical spine disability, status post C3-C4 anterior cervical discectomy and fusions C3-C4 and C5-C7, with bone grafts from the right hip, in excess of 20 percent disabling prior to July 30, 2010, and in excess of 30 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978. In addition, the Veteran served in the Navy Reserve from 1978 to 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2003 and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C., and St. Petersburg, Florida.

The RO granted an increased initial rating of 30 percent for the Veteran's cervical spine disability, status post C3-C4 anterior cervical discectomy and fusions C3-C4 and C5-C7, with bone grafts from the right hip in a May 2011 rating decision, effective July 30, 2010. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claim is decided. The Veteran seeks an increased initial rating for his service-connected cervical spine disability.  Regretfully, another remand is necessary to obtain additional development and comply with the October 2013 remand directives. 

The matter was previously before the Board in October 2013. On remand, further development including obtaining treatment records from the Augusta VAMC and Orlando VAMC have been made part of the claims file, satisfying the October 2013 remand directives. However, the AOJ was also directed to provide the Veteran with a copy of the July 1, 2004 orthopedic examination. The Veteran was notified in December 2013, that VA was unable to locate the July 1, 2004 orthopedic examination. See December 2013 VA correspondence. However, the July 1, 2004 Orthopedic Examination from Dr. T. is part of the claims file and a copy should be provided to the Veteran on remand. In addition, the AOJ was directed to associate with the claims file VA treatment records from Miami VAMC from January 2008 forward. Treatment records from Miami VAMC from July 2009 forward have not been associated with the claims file, and should be done so on remand. 

Further, on remand the AOJ was directed to contact the Veteran and determine if he still desired a hearing before a Decision Review Officer (DRO) at the RO, and if so schedule such. The Veteran was sent correspondence in December 2013, and indicated in January 2014, that he still desired a DRO hearing. See December 2013 and January 2014 correspondence. However, there is no indication from the claims file that a DRO hearing has been scheduled or held for the Veteran. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, the matter must again be remanded to comply with the October 2013 remand directives, so a DRO hearing can be scheduled, the Veteran provided a copy of the July 1, 2004 orthopedic examination, and treatment records from Miami VAMC can be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take the appropriate action to schedule the Veteran for a DRO hearing at the appropriate RO. The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file. 

2. Provide the Veteran with a copy of the July 1, 2004 orthopedic examination, located in the Veteran's electronic claims file in VBMS. 

3. Obtain all outstanding VA treatment records from Miami VAMC from July 2009 forward. 

All actions to obtain the records should be documented. If after continued efforts to obtain the records, it is determined that it is reasonably certain that they do not exist or further efforts to obtain them would be futile, the Veteran should be notified and given an opportunity to provide them.

4. Thereafter, the RO should take any additional development deemed appropriate and readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






